PER CURIAM.
This court issued an order on November 13, 2018, directing Appellant to show cause why sanctions should not be imposed against him in view of his having instituted numerous repetitive, meritless proceedings in this court. See State v. Spencer, 751 So.2d 47 (Fla. 1999). We have reviewed Appellant's response and determined it does not provide a legal basis to justify withholding imposition of sanctions.
Appellant is hereby prohibited from filing any pro se filings in this Court challenging his conviction and sentence imposed in Brevard County case numbers 05-1977-CF-00709-A, 05-1977-CF-00710-A, and 05-1977-CF-00711-A. The Clerk of this Court is directed to not accept any filings in this case unless they are signed by a member in good standing of the Florida Bar.
Additionally, we find this appeal is a frivolous proceeding brought before this Court by a state prisoner. See § 944.279(1), Fla. Stat. (2017). We direct the Clerk to forward a certified copy of this opinion to the appropriate institution or facility within the Florida Department of Corrections for disciplinary procedures pursuant to department rules.
Future Pro Se Filings PROHIBITED.
COHEN, C.J., EISNAUGLE AND GROSSHANS, JJ., concur.